Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

1.  Applicant’s amendment filed 8/23/18 and Applicant’s response filed 10/26/21 are acknowledged and have been entered.

2.  Applicant's election of the species fluorophore as the carrier, poly-histidine as the chelant conjugated to the at least one of the MHC class I molecules, and tetra-NTA as the chelant conjugated to the carrier molecule in Applicant’s response filed 10/26/21 is acknowledged. 

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 227-245 read on the elected species.

Claims 227-245 are presently being examined as they read upon the elected species and the species taught by the prior art references in the rejections appearing below.   

3. Applicant is required to update the first line of the specification to disclose that application serial no. 13/877,200 is now US patent 10,023,657.   

4.  The abstract of the disclosure is objected to because the length is 169 words.  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

5.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, e.g., at page 24, line 50, page 72, line 21, and page 81, line 8. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

6.  The use of the terms MONO-Q, SUPERDEX, UPTISPHERE, KROMASIL, SIGMAFAST, QDOT, and GELCODE which are trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

7.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

8.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, they have not been considered.

9.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.  Claims 227-245 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Applicant has broadly claimed a reversible protein multimer comprising a multivalent carrier molecule, and a plurality of MHC class I molecules bound to the carrier molecule, wherein at least one of the MHC class I molecules is conjugated to the carrier molecule via a chelate complex bond, wherein the chelate complex bond comprises a chelant conjugated to at least one of the MHC class I molecules, and a chelant conjugated to the carrier molecule, wherein the MHC class I molecule is loaded with an antigenic peptide, and wherein the chelant conjugated to the carrier molecule comprises a NTA moiety (all claims), and including wherein the NTA moiety is bound to a linker that is between about 9 Angstroms and about 23 Angstroms long (dependent claim 244), including wherein the chelate complex bond is a bond with the dissociation constant recited in instant dependent claim 228, and including the limitations recited in the dependent claims. 

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

The specification does not disclose a representative number of species of cognate peptide/MHC class I molecule pairs (as applies to all claims) and there is no structure/function relationship for those pairs; in addition, the linker bound to the NTA moiety is described by length and the function of linking, but not by what it is (as applies to dependent claim 244), nor wherein the chelate complex bond is a bond with the dissociation constant recited in instant dependent claim 228, a recitation of length, but not by what members constitute the bond characterized by the recited KD.  Also, as the claimed protein multimer is “reversible”, meaning a reagent for reversible staining of cells, whereby the multimer initially binds T cells having T cell receptors (TCRs) cognate for a particular peptide/MHC class I complex.  The specification does not disclose a representative number of species of cognate peptide/MHC class I molecules that can bind to a T cell, which is a prerequisite to being a “reversible” protein multimer, nor is there a structure/function relationship therefore, as intrinsic factors in vivo influence binding of a peptide/MHC class I complex to a TCR that have nothing to do with the identity of the peptide/MHC class I complex.	

The breadth of the genus of MHC class I molecules (peptide/MHC class I complexes) encompasses any human or non-human MHC class I molecule/peptide complex, with the exception of instant dependent claim 237 that recites a small subset of particular human HLA-A, -B or -C molecules, murine MHC class I molecules, a human/mouse hybrid MHC class I molecule (having the 1 and 2 domains of HLA-A*0201 and the 3 domain of H-2Kb), and rat/murine non-classical class I molecules ((the latter being H-2 QAI (or Qa-1) and TL T3b (or T3b)).

One of skill in the art recognizes that the size of the genus of human MHC class I molecules (and note the instant claims are not limited thereto) is very large (over 9,000) and structurally diverse (extremely polymorphic), especially in the peptide binding grooves of the MHC class I molecules:  

Evidentiary reference HLA Nomenclature (2015) teaches that there are over 9,000 different human MHC class I molecules alone (and the instant claims are not limited to a MHC class I molecule from humans) such as one of HLA-A, -B, or –C (over 2,000 different HLA-A molecules, 2,700 HLA-B molecules, and close to 2,000 different HLA-C molecules) or a human classical MHC class I molecule (see entire reference, especially HLA class I section under “Gene” “A”).   One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections).  



Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.

This structural diversity (i.e., heterogeneity or high polymorphism) carries through to the peptides that can bind to a cognate MHC class I molecule.  In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes, but the results of any prediction tool based upon supertypes must still be verified experimentally: 

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified. Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24. However, the results of any prediction tool must still be verified experimentally (see entire reference)

The art recognizes that the primary amino acid sequence of peptides that bind to a same particular MHC class I molecule are themselves structurally diverse in their primary amino acid sequences. The genus of peptide/MHC molecules comprises a peptide that possesses the functional property of binding to a MHC class I molecule and that can be from any in the universe of proteins or polypeptides (e.g., autoantigen, viral, bacterial, fungal protozoan or cancer antigens) or can be from artificial repertoires. Particularly considering in the case of neoantigens that are not shared amongst patients and artificial repertoires, the genus is virtually unlimited. Thus, this genus of cognate peptides is an extremely large subgenus that is extremely structurally diverse:  

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc.) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

With regard to tumor specific antigen proteins alone or “TAA”, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction. Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens, differentiation antigens, and widely occurring, overexpressed antigens. CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes. Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins. Repana et al (Genome Biol. 2019 20: 1-12) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

Although one of skill in the art knows the structure of the MHC class I molecules, one of skill in the art cannot envision the sequence of the cognate binding peptides a priori.  This is because there is no structure/function relationship between the primary sequence of a peptide and an HLA-A molecule to which it binds.  Even if a peptide contains anchor residues for potential binding to a particular HLA-A molecule, including when predicted using algorithms, each peptide must be tested to determine if actual binding occurs.  There is no structure/function relationship between the primary structure of a peptide and the HLA-A molecule to which it binds.  

Although a number of cognate binding peptides are known for particular MHC class I molecules, these peptides are not representative of the breadth of the genus.  The instant specification discloses a small subset of cognate peptide/MHC class I binding pairs in Table 1 wherein the MHC class I are those recited in instant dependent claim 238, and wherein in some instances only one peptide is disclosed for the MHC class I molecule, and in the case of TL T3B, no peptide is disclosed.  These examples are not representative of the breadth of the peptide/MHC I complexes that are encompassed even in dependent claim 238, for the same reasons enunciated above.



As pertains to the issue of “reversible” in the claimed “reversible” protein multimer, the specification discloses that the reagent is for reversible staining of cells (in this case, to T cells bearing TCRs cognate to the particular peptide/MHC class I complex of interest), the peptide/MHC class I molecules specifically bind the said receptor allowing for staining of the molecular target (the cognate TCR) on the T cell with the protein multimer, for isolation or in some instances for T cell activation (e.g., page 2 at lines 1-24, page 4 at lines 16-19 and 25-30).   As such, the implication is that the peptide/MHC class I complex must bind to a cognate TCR and with sufficient affinity/avidity to stain or to allow for isolation or activation of the T cells bearing the cognate TCR.  The specification does not disclose a representative number of such peptide/MHC class I complexes.  Although a number of these peptide/MHC class I molecules that can bind a TCR are known in the art, they are not representative of the breadth of the genus for the reasons noted above.  In addition, factors such as holes in the T cell repertoire (absence of cognate T cells) and TCR affinity that are unrelated to the primary sequence of the peptide and its cognate MHC binding partner can influence the functionality of binding of a peptide/MHC complex to a TCR on a T cell.

As regards the linker recited in instant dependent claim 244 that is characterized by its length and not what it is, it is a recitation of partial structure and the function of “linking” the NTA moiety to the carrier or the MHC class I molecule.  Neither of these provides the full structure of the linker.  Although linkers of the recited length are known in the art, it is indeterminate which linkers in the genus of such linkers that are suitable for the linking of the NTA moiety to the carrier or the MHC class I molecule.

Although one of skill in the art could employ methods of discovery to identify and make the peptide/MHC class I molecule or the linkers:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, neither the particular HLA class I molecules (with the exception of claim 238) nor the peptide subsequences that bind to particular HLA class I protein(s) and that bind to a cognate TCR are specified using a chemically defined structure/sequence. Nor are the linkers.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such peptide/MHC class I complexes and linkers at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed reversible protein multimers comprising them at the time the instant invention was filed.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant may potentially obviate this rejection by adding a limitation that indicates the reversible protein multimer is produced by a step that comprises providing a plurality of MHC class I molecules loaded with an antigenic peptide (e.g., page 2 at lines 25-26) in a form that is supported by disclosure in the instant specification.
	
11.  Although Applicant’s submission filed 10/16/20 listing the international search report and written opinion that are of record in parent application serial no. 13/87,200 is not a proper IDS, these documents have been considered by the Examiner. The international preliminary report on patentability is not of record in the said parent application file.  

12.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

13.  Claims 227-232, 236-242 and 244 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2009039854 A1 in view of Bornhorst and Falke (Methods. Enzymol. 07/2010, 326: 245-254). 

Claim interpretation:  The instant specification discloses that the term “linker” as used herein, refers to a chemical structure between two molecules or moieties or between a molecule and a moiety, thus linking the two (page 32 at lines 4-6).  The specification does not disclose a limiting definition for the limitation “about”. 

WO2009039854 A1 teaches MHC monomers and multimers, wherein the monomers and multimers comprise an MHC class I binding peptide, wherein the complex of MHC class I and an antigenic peptide can bind to a T cell (e.g., para spanning pages 36-37, page 83 at lines 4-12), and wherein the MHC allele may be any species of MHC class I, including human (e.g., page 36 at lines 16-21, page 3 at lines 8-12, page 15 at lines 16-17, 23-24, para spanning pages 15-16, page 17 at lines 12-35), including but not limited to A*0201, A*0101, A*0201, B*0702, B*1801, B*3501, Cw*0304, Cw*0702 (e.g., Figure 4).  WO2009039854 A1 teaches that MHC multimer may be for example, a tetramer (e.g., claims 78, 92).

WO2009039854 A1 further teaches that a multimerization domain is a molecule, a complex of molecules, or a solid support to which one or more MHC or MHC/peptide complexes can be attached.  A multimerization domain consists of one or more carriers and/or one or more scaffolds and may also contain one or more linkers connecting carriers and/or scaffold one to another.  The multimerization domain may also contain one or more linkers that can be used for attachment of MHC complexes and/or other molecules to the multimerization domain (page 18 at lines 20-26, page 70 at lines 28-33).  WO2009039854 A1 teaches that the MHC complexes may be attached to a solid support such as a bead, a magnetic bead, paramagnetic bead, streptavidin bead (page 72 at lines 24-28, para spanning pages 82-82, claims 53, 56, 402).   

WO2009039854 A1 also teaches that the linker that connects the multimerization domain and the MHC complex comprises an “XY” portion, and may be a non-covalent linkage (page 81 at lines 10-13).  WO2009039854 A1 teaches that combinations of proteins, small organic molecules, and other molecules may be used to link the MHC to the multimerization domain, and that the non-covalent linker may comprise a complex of two or more organic molecules, held together by non-covalent interactions, such as for example, two chelate molecules binding to the same metal ion (EDTA-Ni++-NTA) or a short polyhistidine peptide such as for example His6 bound to NTA-Ni++ (page 82 at lines 23-27), wherein the His6 tag is the “X “ that interacts with the Ni-NTA which is the “Y” (page 81 at lines 10-18).  WO2009039854 A1 teaches that the non-covalent linker may comprise His-tag peptide/Ni-NTA interaction or streptavidin biotin (page 82 at lines 8-12, page 81 at lines 14-18).  

WO2009039854 A1 additionally teaches that a bead carrier may be covalently or non-covalently coated with MHC multimers or single MHC complexes through a non-cleavable or cleavable linker; for example, the bead can be coated with streptavidin monomers (such as covalently attaching streptavidin to the carrier, whereby the streptavidin may then bind MHC-peptide complexes comprising biotin) which in turn are associated with biotinylated MHC complexes (e.g., page 9 at lines 24-28, para spanning pages 82-83).  WO2009039854 A1 teaches that MHC may be biotinylated on a specific amino acid residue in a recognition sequence fused to the C- terminus of the MHC heavy chain (e.g., page 201 at lines 14-17, claims 842-844).   WO2009039854 A1 teaches that  the linker may be cleavable, allowing for release of the MHC complexes from the bead, allowing the T cells to be released by cleavage of the cleavable linker, for example by addition of a competitive binder (e.g., page 83 at lines 4-12, page 125 at lines 23-26).  

WO2009039854 A1 teaches that MHC class I molecules can be produced in E. coli or in insect cell systems or mammalian cell systems (e.g., page 57 at lines 1-12).  WO2009039854 A1 teaches that MHC class I molecules can be produced as single chain fusion proteins comprising peptide, followed by 2m followed by heavy chain, and the components may be interspersed with linkers (para spanning pages 57-58, page 58 at lines 7-14).  (See entire reference). 

Although WO2009039854 A1 teaches that the linker that connects the multimerization domain and the MHC complex comprises an “XY” portion, and that the bead carrier/multimerization domain may comprise a short polyhistidine peptide such as for example His6 bound to NTA-Ni++ wherein the His6 tag is the “X “ of an XY pair that interacts with the Ni-NTA which is the “Y” of the XY pair, the art reference is silent as to which portion of the XY pair is attached to the carrier and which portion is attached to the MHC molecule. As enunciated above, WO2009039854 A1 teaches that MHC may be fused to a different linker of a different XY pair at its C-terminus, i.e., it may be biotinylated on a specific amino acid residue in a recognition sequence fused to the C- terminus of the MHC heavy chain.

Bornhorst and Falke teach that affinity tags consisting of or comprising six poly-histidine residues are commonly placed on either the N- or -C terminus of recombinant proteins wherein the placement of the tag is protein specific.  Bornhorst and Falke teach that polyhistidine affinity tags are small enough to be incorporated easily into any expression vector, but alternatively there are a wide variety of commercially available cloning vectors for the generation and expression of polyhsistdine-tagged recombinant proteins in different expression systems, including for E. coli.  Bornhorst and Falke further teach that there are commercially available solid supports that comprise NTA-Ni++.  Bornhorst and Falke teach that use of poly-histidine tagged recombinant proteins can facilitate purification of the proteins by interaction with NTA-Ni++ attached to a solid support, followed by elution of the proteins by adding free imidazole (i.e., by a competitive binder, that is also taught by the primary art reference).  Bornhorst and Falke teach that besides the ease of adding the tag to a recombinant protein,  use of poly-histidine tagged protein can be advantageously result in purities of up to 95% with 90% recovery of the tagged protein in a single purification step; besides this, the relatively small size and charge of the histidine affinity tag ensures that it rarely affects protein function, and poly-histidine tagged proteins can be eluted under mild conditions, which allows the proteins to retain their biological activity.  Bornhorst and Falke conclude that overall, the use of IMAC (i.e., immobilized metal affinity chromatography) to purify tagged proteins provides a rapid and inexpensive purification method in comparison to other affinity protein purification methods.  Bornhorst and Falke teach that histidine is the amino acid that exhibits the strongest interaction with immobilized metal ion matrices, as electron donor groups on the histidine imidazole ring readily form coordination bonds with the immobilized transition metal, whereby peptides or proteins containing sequences of consecutive histidine residues are efficiently retained on the IMAC solid support. Figure 1 of this art reference at part “a” shows an exemplary attachment of the “R” group of the NTA of the Ni++ NTA to the solid support (see entire reference, especially second to last para of reference, summary paragraphs, section spanning pages 1-2, Figure 1).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have attached the Ni++-NTA of the non-covalent linker XY pair to the solid support in the MHC multimer taught by the primary art reference WO2009039854 A1 and to have fused a poly-histidine tag (including a His6 tag) of the non-covalent linker pair to the carboxy-terminus of the recombinant MHC class I heavy chain, as is taught for the Ni++-NTA coupled to a solid support and the recombinant protein fused to a poly-histidine tag by the secondary art reference Bornhorst and Falke.

One of ordinary skill in the art would have been motivated to do this in order to reap the advantages in fusing a poly-histidine tag to the MHC class I heavy chain for producing and purifying the MHC, easily, quickly in one step to high purity and yield, under mild conditions that retain the function of the recombinant protein as is taught by the secondary reference.  One of ordinary skill in the art would have been motivated to do this to take advantage of commercially available Ni++-NTA solid supports that are taught by the secondary art reference.  One of ordinary skill in the art would have been motivated to do this because the primary art reference is silent as to the which of the non-covalent linker pair members are attached to the carrier solid support and which to the recombinant MHC class I molecule, while the secondary art reference teaches that the Ni++-NTA is attached to the solid support and that the poly-histidine tag is advantageously fused to the terminus of the recombinant protein that is not expected to affect the function of the recombinant protein, which in the case of the MHC molecule is the C-terminus of the heavy chain that is distal to peptide binding domains in the N-terminal region that form the peptide/MHC complex binding pair that is recognized by a cognate T cell.  In addition, as enunciated above, the primary art reference teaches attaching another member of a different XY pair of linkers to the C-terminus of the MHC.

As pertains to the issue of “reversible” in the claimed “reversible” protein multimer, although the references are silent as to this said limitation, the multimer of the combined art references is inherently “reversible” as follows:

The instant specification discloses that the reagent is for reversible staining of cells (in this case, to T cells bearing TCRs cognate to the particular peptide/MHC class I complex of interest), the peptide/MHC class I molecules specifically bind the said receptor allowing for staining of the molecular target (the cognate TCR) on the T cell with the protein multimer, for isolation or in some instances for T cell activation (e.g., page 2 at lines 1-24, page 4 at lines 16-19 and 25-30).  Although the art references do not explicitly teach that the multimer is “reversible”, the art references together implicitly teach this limitation as the primary art reference teaches that the linker may be cleavable, allowing for release of the MHC complexes from the carrier bead, allowing the T cells to be released by cleavage of the cleavable linker, for example by addition of a competitive binder, while the secondary art reference teaches that the (carrier bead-Ni++-NTA) non-covalently bound to the poly-histidine fused to the recombinant protein can be treated with imidazole, a competitive inhibitor, to free the tagged recombinant protein from the Ni++-NTA support.   In addition, the primary art reference discloses that chelating chemical compound is the process of reversible binding of a ligand to a metal ion, forming a metal complex (at page 9 at lines 34-35).  

As pertains to the dissociation constant of the chelate complex bond recited in instant dependent claim 228, the instant specification discloses that NTA3 compounds that bind His6 do so with sub-nM KD (page 64 at lines 29-31).  As pertains to the linker length recited in instant dependent claim 244, the specification does not disclose a limiting definition for the limitation “about”, thus opening the recited range to include other values, and the product of the instant claims appears to be similar to that of the prior art, absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the product of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

14.  Claims 227-232, 236-242 and 244 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO2009039854 A1 in view of Bornhorst and Falke (Methods. Enzymol. 07/2010, 326: 245-254) and WO 2010042876 A1 (pub date 4/2010).

Claim interpretation:  The instant specification discloses that the term “linker” as used herein, refers to a chemical structure between two molecules or moieties or between a molecule and a moiety, thus linking the two (page 32 at lines 4-6).  The specification does not disclose a limiting definition for the limitation “about”. 

The teachings of WO2009039854 A1 in view of Bornhorst and Falke have been enunciated above and will not be repeated herein.  In addition, WO 2010042876 A1 teaches that any biomolecule can be attached to a particle that is for instance, a nanocarrier.  

Although WO2009039854 A1 teaches that the linker that connects the multimerization domain and the MHC complex comprises an “XY” portion, and that the bead carrier/multimerization domain may comprise a short polyhistidine peptide such as for example His6 bound to NTA-Ni++ wherein the His6 tag is the “X “ of an XY pair that interacts with the Ni-NTA which is the “Y” of the XY pair, the art reference is silent as to which portion of the XY pair is attached to the carrier and which portion is attached to the MHC molecule. As enunciated above, WO2009039854 A1 teaches that MHC may be fused to a different linker of a different XY pair at its C-terminus, i.e., it may be biotinylated on a specific amino acid residue in a recognition sequence fused to the C- terminus of the MHC heavy chain. WO 2010042876 A1 further teaches that nanocarriers can be prepared with functional groups available at the surface to facilitate association with a biomolecule.  Also in addition, the secondary reference Bornhorst and Falke teach that polyhsistdine-tagged recombinant proteins can advantageously be easily made and purified in high yield and purity, as it enunciated above.  

WO 2010042876 A1 teaches that non-covalent specific binding interactions can be employed, for example, either a particle or biomolecule can be functionalized with biotin with the other being functionalized with streptavidin, resulting in two moieties that specifically bind to each other and with a high affinity, thereby associating the particle and the biomolecule.  WO 2010042876 A1 teaches that other specific binding pairs could be similarly used; alternatively, a histidine-tagged biomolecule can be associated with particles conjugated to nickel-nitrilotriacetic acid (Ni-NTA) (see entire reference, e.g., [00473], [00474]).  

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have attached the Ni++-NTA of the non-covalent linker XY pair to the solid support in the MHC multimer taught by the primary art reference WO2009039854 A1 and to have fused a poly-histidine tag (including a His6 tag) of the non-covalent linker pair to the carboxy-terminus of the recombinant MHC class I heavy chain, as Bornhorst and Falke teach Ni++-NTA coupled to a solid support and the recombinant protein fused to a poly-histidine tag, and WO 2010042876 A1 teaches that histidine-tagged biomolecules can be associated with particles conjugated to Ni-NTA.

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success in order to reap the advantages in fusing a poly-histidine tag to the MHC class I heavy chain for producing and purifying the MHC, easily, quickly in one step to high purity and yield, under mild conditions that retain the function of the recombinant protein as is taught by the secondary reference.  One of ordinary skill in the art would have been motivated to do this to take advantage of commercially available Ni++-NTA solid supports that are taught by the secondary art reference.  One of ordinary skill in the art would have been motivated to do this because the primary art reference is silent as to the which of the non-covalent linker pair members are attached to the carrier solid support and which to the recombinant MHC class I molecule, while the secondary art reference teaches that the Ni++-NTA is attached to the solid support and that the poly-histidine tag is advantageously fused to the terminus of the recombinant protein that is not expected to affect the function of the recombinant protein, which in the case of the MHC molecule is the C-terminus of the heavy chain that is distal to peptide binding domains in the N-terminal region that form the peptide/MHC complex binding pair that is recognized by a cognate T cell.  In addition, as enunciated above, the primary art reference teaches attaching another member of a different XY pair of linkers to the C-terminus of the MHC.  One of ordinary skill in the art would have been motivated to do this because WO 2010042876 A1 teaches conjugating the Ni-NTA linker to the particle and the histidine-tagged biomolecules to the particles to associate the biomolecule to the particle carrier.

As pertains to the issue of “reversible” in the claimed “reversible” protein multimer, although the references are silent as to this said limitation, the multimer of the combined art references is inherently “reversible” as follows:

The instant specification discloses that the reagent is for reversible staining of cells (in this case, to T cells bearing TCRs cognate to the particular peptide/MHC class I complex of interest), the peptide/MHC class I molecules specifically bind the said receptor allowing for staining of the molecular target (the cognate TCR) on the T cell with the protein multimer, for isolation or in some instances for T cell activation (e.g., page 2 at lines 1-24, page 4 at lines 16-19 and 25-30).  Although the art references do not explicitly teach that the multimer is “reversible”, the art references together implicitly teach this limitation as the primary art reference teaches that the linker may be cleavable, allowing for release of the MHC complexes from the carrier bead, allowing the T cells to be released by cleavage of the cleavable linker, for example by addition of a competitive binder, while the secondary art reference teaches that the (carrier bead-Ni++-NTA) non-covalently bound to the poly-histidine fused to the recombinant protein can be treated with imidazole, a competitive inhibitor, to free the tagged recombinant protein from the Ni++-NTA support.   In addition, the primary art reference discloses that chelating chemical compound is the process of reversible binding of a ligand to a metal ion, forming a metal complex (at page 9 at lines 34-35).  

As pertains to the dissociation constant of the chelate complex bond recited in instant dependent claim 228, the instant specification discloses that NTA3 compounds that bind His6 do so with sub-nM KD (page 64 at lines 29-31).  As pertains to the linker length recited in instant dependent claim 244, the specification does not disclose a limiting definition for the limitation “about”, thus opening the recited range to include other values, and the product of the instant claims appears to be similar to that of the prior art, absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the product of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

15. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16. Note that the instant application is a continuation of parent application serial no. 13/877,200 which is now US patent No. 10, 023,657. There was no restriction in the parent application between a protein multimer comprising MHC class II molecules and MHC class I molecules.  

Claims 227-237 and 239-245 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,023,657 (IDS reference) in view of WO2009039854 A1 and Bornhorst and Falke (Methods. Enzymol. 07/2010, 326: 245-254). 
 
The claims of ‘657 are drawn to a protein multimer comprising a multivalent carrier molecule, a plurality of MHC class II molecules bound to the carrier molecule, wherein at least one of the MHC class II molecules is conjugated to the carrier molecule via a chelate complex bond, wherein the chelate complex bond comprises a chelant conjugated to at least one of the MHC class II molecules, and wherein the MHC class II molecule is loaded with an antigenic peptide (claim 1), wherein the chelate complex bond has the same dissociation rate as is recited in instant claim 228 (claim 2), the chelant is conjugated to the MHC class II molecule at the C-terminus of the MHC alpha chain (claim 3), the chelant conjugated to the MHC molecule is a peptide comprising a chelant moiety (claim 4, instant claim 230), the peptide comprising the chelant moiety comprises a poly-histidine sequence (claim 5, instant claim 231), the chelant conjugated to the carrier molecule comprises the same NTA moiety as recited in instant claim 232 (claim 6), the NTA moiety is bound to a linker (claim 7, instant claim 233) and the linker is covalently bound to the carrier molecule (claim 8, instant claim 234), the linker is covalently bound to a ligand of a binding molecule and the binding molecule is covalently bound to the carrier molecule (claim 9, instant claim 235), the chelate complex bond further comprises the same divalent cations are does the bond in instant claim 236 (claim 10), the carrier molecule is the same as that recited in instant claim 237 (claim 11), the multimer is a tetramer (claim 12, instant claim 239), the chelant conjugated to the carrier molecule is of a different structure than the chelant conjugated to the MHC molecule (claim 14, instant claim 240), the peptide comprising a chelant moiety is fused to a polypeptide chain comprised by the MHC molecule (claim 15, instant claim 241), the poly-histidine sequence comprises 3-24 His residues (claim 16, instant claim 242), the linker comprises the same moiety that is recited in instant claim 243 (claim 17) the protein multimer linker is the same length as that recited in instant claim 244 (claim 18), the ligand is biotin and the binding molecules is streptavidin (claim 19, instant claim 245).  

In short, the claims of ‘657 recite MHC class II rather than MHC class I that is recited in the instant claims (and additionally recite the mode of antigenic peptide loading/conjugation).  The claims of ‘657 also do not recite a subset of the specific MHC class I molecules that are recited in instant claim 238.

WO2009039854 A1 teaches MHC class I or MHC class II monomers and multimers, wherein the monomers and multimers comprise an MHC class I or an MHC class II binding peptide, respectively, wherein the complex of MHC class I and an antigenic peptide can bind to a T cell (e.g., para spanning pages 36-37, 1st para on page 56, page 83 at lines 4-12), and wherein the MHC allele may be any species of MHC class I, including human (e.g., page 36 at lines 16-21, page 3 at lines 8-12, page 15 at lines 16-17, 23-24, para spanning pages 15-16, page 17 at lines 12-35), including but not limited to A*0201, A*0101, A*0201, B*0702, B*1801, B*3501, Cw*0304, Cw*0702 (e.g., Figure 4).  WO2009039854 A1 teaches that MHC multimer may be for example, a tetramer (e.g., claims 78, 92).  The further teachings of WO2009039854 A1 are enunciated above in this Office Action and will not be repeated herein.

The teachings of Bornhorst and Falke are enunciated above in this Office Action and will not be repeated in detail herein, notably, they teach that the (carrier bead-Ni++-NTA) non-covalently bound to the poly-histidine fused to the recombinant protein can be treated with imidazole, a competitive inhibitor, to free the tagged recombinant protein from the Ni++-NTA support.

It would have been prima facie obvious to one of ordinary skill in the art to have substituted a MHC class I molecule and cognate binding peptide for the MHC class II molecule and binding peptide in the claims of ‘657.

One of ordinary skill in the art would have been motivated to do this in order to make MHC multimers that can recognize a cognate T cell that is restricted to a MHC class I/peptide complex of interest, and with a reasonable expectation of success, as WO2009039854 A1 teaches either MHC class I or MHC class II multimers comprising a carrier may be made using His-tag peptide/Ni-NTA as the linker pairs and that the multimer carrier molecules may be used for identifying or isolating cognate T cells.

As pertains to the issue of “reversible” in the claimed “reversible” protein multimer, although the claims of ‘657 are silent as to this said limitation, the multimer of the claims of ‘657 in view of WO2009039854 A1 is inherently “reversible” as follows:

The instant specification discloses that the reagent is for reversible staining of cells (in this case, to T cells bearing TCRs cognate to the particular peptide/MHC class I complex of interest), the peptide/MHC class I molecules specifically bind the said receptor allowing for staining of the molecular target (the cognate TCR) on the T cell with the protein multimer, for isolation or in some instances for T cell activation (e.g., page 2 at lines 1-24, page 4 at lines 16-19 and 25-30).  WO2009039854 A1 teaches that the linker may be cleavable, allowing for release of the MHC complexes from the carrier bead, allowing the T cells to be released by cleavage of the cleavable linker, for example by addition of a competitive binder, while Bornhorst and Falke and teach that the (carrier bead-Ni++-NTA) non-covalently bound to the poly-histidine fused to the  recombinant protein can be treated with imidazole, a competitive inhibitor, to free the tagged recombinant protein from the Ni++-NTA support.   WO2009039854 A1 teaches that chelating chemical compound is the process of reversible binding of a ligand to a metal ion, forming a metal complex (at page 9 at lines 34-35).  In addition, the instant specification at page 24, lines 3-7 also teaches that multimers build on Ni2+ NTA-His tag complexes are fully reversible into monomeric subunits upon addition of imidazole.  

17.  No claim is allowed.

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644